Pee Otjeiam.
Tbe record discloses tbat tbe charge of tbe court below covers nineteen pages. In tbe charge each issue was read to tbe jury and tbe contentions of tbe parties carefully given on same and tbe law applicable. ¥e can discover no error in tbe charge nor in tbe admission or exclusion of evidence. In tbe nineteen pages of tbe charge of tbe court below tbe “specific” exceptions to tbe charge are not set forth.
“We have no power here except to ‘review upon appeal any decision of tbe courts below, upon, any matter of law or legal inference.’ Const. . of N. C., part Art. IY, sec. 8.” Rawls v. Lupton, 193 N. C., p. 428.
It may be noted tbat no legal authorities are cited in tbe briefs of tbe learned counsel for plaintiff or defendant. Tbe facts as found by tbe jury were in favor of plaintiff and against tbe defendant.. On tbe record we can find
No error.